Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 1 of 21 PageID #: 167




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 RIO TINTO ALCAN INTERNATIONAL        )
 LIMITED, RIO TINTO ALCAN INC., and   )
 ALCAN PRIMARY PRODUCTS COMPANY       )
 LLC,                                 )
                                      )
                   Plaintiffs,        )
                                      )
      v.                              )                    C.A. No. 19-829 (CFC)
                                      )
 CENTURY ALUMINUM COMPANY,            )
 CENTURY ALUMINUM SEBREE LLC,         )
 CENTURY ALUMINUM DEVELOPMENT LLC, )
 CENTURY ALUMINUM HOLDINGS, LLC,      )
 CENTURY ALUMINUM OF KENTUCKY LLC, )
 CENTURY ALUMINUM OF SOUTH            )
 CAROLINA, INC., and CENTURY ALUMINUM )
 OF WEST VIRGINIA, INC.,              )
                                      )
                   Defendants.        )

                [PROPOSED] SCHEDULING ORDER FOR PATENT CASES
                      IN WHICH INFRINGEMENT IS ALLEGED

                This _______ day of _______________, 20___, the Court having conducted an

 initial Rule 16(b) scheduling conference pursuant to Local Rule 16.1(b), and the parties having

 determined after discussion that the matter cannot be resolved at this juncture by settlement,

 voluntary mediation, or binding arbitration:

                IT IS ORDERED that:

                1.      Relevant Deadlines and Dates.           All relevant deadlines and dates

 established by this Order are set forth in the chart attached as Exhibit A.

                2.      Rule 26(a)(1) Initial Disclosures.     The parties shall make their initial

 disclosures required by Federal Rule of Civil Procedure 26(a)(1) on December 13, 2019.
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 2 of 21 PageID #: 168




                3.      Disclosure of Asserted Claims and Infringement Contentions. A party

 claiming patent infringement shall serve on all parties a “Disclosure of Asserted Claims and

 Infringement Contentions” on January 17, 2020.                Separately for each opposing party, the

 “Disclosure of Asserted Claims and Infringement Contentions” shall contain the following

 information:

                        (a)     Each claim of each asserted patent that is allegedly infringed by

        each opposing party, including for each claim the applicable statutory subsections of

        35 U.S.C. §271 asserted;

                        (b)     Separately for each asserted claim, each accused apparatus,

        product,     device,   process,   method,       act,    or   other   instrumentality   (“Accused

        Instrumentality”) of each opposing party of which the party is aware. This identification

        shall be as specific as possible. Each product, device, and apparatus shall be identified by

        name or model number, if known. Each method or process shall be identified by name, if

        known, or by any product, device, or apparatus which, when used, allegedly results in the

        practice of the claimed method or process;

                        (c)     A chart identifying specifically where and how each limitation of

        each asserted claim is found within each Accused Instrumentality, including for each

        limitation that such party contends is governed by 35 U.S.C. § 112(f), the identity of the

        structure(s), act(s), or material(s) in the Accused Instrumentality that performs the

        claimed function;

                        (d)     For each claim alleged to have been indirectly infringed, an

        identification of any direct infringement and a description of the acts of the alleged

        indirect infringer that contribute to or are inducing that direct infringement. Insofar as




                                                    2
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 3 of 21 PageID #: 169




        alleged direct infringement is based on joint acts of multiple parties, the role of each such

        party in the direct infringement must be described;

                       (e)     Whether each limitation of each asserted claim is alleged to be

        present literally or under the doctrine of equivalents in the Accused Instrumentality;

                       (f)     For any patent that claims priority to an earlier application, the

        priority date to which each asserted claim is alleged to be entitled;

                       (g)     If a party claiming patent infringement wishes to preserve the right

        to rely, for any purpose, on the assertion that its own or its licensee’s apparatus, product,

        device, process, method, act, or other instrumentality practices the claimed invention, the

        party shall identify, separately for each asserted claim, each such apparatus, product,

        device, process, method, act, or other instrumentality that incorporates or reflects that

        particular claim;

                       (h)     The timing of the point of first infringement, the start of claimed

        damages, and the end of claimed damages; and

                       (i)     If   a   party    claiming    patent   infringement   alleges     willful

        infringement, the basis for such allegation.

               4.      Document Production Accompanying Disclosure of Asserted Claims and

 Infringement Contentions.      With the “Disclosure of Asserted Claims and Infringement

 Contentions,” the party claiming patent infringement shall produce to each opposing party or

 make available for inspection and copying:

                       (a)     Documents        (e.g.,   contracts,   purchase   orders,       invoices,

        advertisements, marketing materials, offer letters, beta site testing agreements, and third

        party or joint development agreements) sufficient to evidence each discussion with,



                                                    3
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 4 of 21 PageID #: 170




       disclosure to, or other manner of providing to a third party, or sale of or offer to sell, or

       any public use of, the claimed invention prior to the date of application for the asserted

       patent(s);

                      (b)     All documents evidencing the conception, reduction to practice,

       design, and development of each claimed invention, which were created on or before the

       date of application for the asserted patent(s) or the priority date identified pursuant to

       paragraph 3(f) of this Order, whichever is earlier;

                      (c)     A copy of the file history for each asserted patent;

                      (d)     All documents evidencing ownership of the patent rights by the

       party asserting patent infringement;

                      (e)     If a party identifies instrumentalities pursuant to paragraph 3(g) of

       this Order, documents sufficient to show the operation of any aspects or elements of such

       instrumentalities the patent claimant relies upon as embodying any asserted claims;

                      (f)     All agreements, including licenses, transferring an interest in any

       asserted patent;

                      (g)     All agreements that the party asserting infringement contends are

       comparable to a license that would result from a hypothetical reasonable royalty

       negotiation;

                      (h)     All agreements that otherwise may be used to support the party

       asserting infringement’s damages case;

                      (i)     If a party identifies instrumentalities pursuant to paragraph 3(g) of

       this Order, documents sufficient to show marking of such embodying accused

       instrumentalities; and if the party wants to preserve the right to recover lost profits based



                                                 4
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 5 of 21 PageID #: 171




        on such products, the sales, revenues, costs, and profits of such embodying accused

        instrumentalities; and

                       (j)       All documents comprising or reflecting a F/RAND commitment or

        agreement with respect to the asserted patent(s).

 The producing party shall separately identify by production number the documents that

 correspond to each category set forth in this paragraph. A party’s production of a document as

 required by this paragraph shall not constitute an admission that such document evidences or is

 prior art under 35 U.S.C. § 102.

                5.     Invalidity Contentions. On March 2, 2020, each party opposing a claim of

 patent infringement shall serve on all parties its “Invalidity Contentions” which shall contain the

 following information:

                       (a)       The identity of each item of prior art that the party alleges

        anticipates each asserted claim or renders the claim obvious. Each prior art patent shall

        be identified by its number, country of origin, and date of issue.            Each prior art

        publication shall be identified by its title, date of publication, and, where feasible, author

        and publisher. Each alleged sale or public use shall be identified by specifying the item

        offered for sale or publicly used or known, the date the offer or use took place or the

        information became known, and the identity of the person or entity which made the use or

        which made and received the offer, or the person or entity which made the information

        known or to whom it was made known. For pre-AIA claims, prior art under 35 U.S.C.

        § 102(f) shall be identified by providing the name of the person(s) from whom and the

        circumstances under which the invention or any part of it was derived. For pre-AIA

        claims, prior art under 35 U.S.C. § 102(g) shall be identified by providing the identities




                                                  5
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 6 of 21 PageID #: 172




        of the person(s) or entities involved in and the circumstances surrounding the making of

        the invention before the patent applicant(s);

                        (b)    Whether each item of prior art anticipates each asserted claim or

        renders it obvious. If obviousness is alleged, an explanation of why the prior art renders

        the asserted claim obvious, including an identification of any combinations of prior art

        showing obviousness;

                        (c)    A chart identifying specifically where and how in each alleged

        item of prior art each limitation of each asserted claim is found, including for each

        limitation that such party contends is governed by 35 U.S.C. § 112(f), the identity of the

        structure(s), act(s), or material(s) in each item of prior art that performs the claimed

        function; and

                        (d)    Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness

        under 35 U.S.C. § 112(b), or lack of enablement or insufficient written description under

        35 U.S.C. § 112(a) of any of the asserted claims.

               6.       Document Production Accompanying Invalidity Contentions. With the

 “Invalidity Contentions,” the party opposing a claim of patent infringement shall produce or

 make available for inspection and copying:

                        (a)    Source code, specifications, schematics, flow charts, artwork,

        formulas, or other documentation sufficient to show the operation of any aspects or

        elements of an Accused Instrumentality identified by the patent claimant in its chart

        produced pursuant to paragraph 3(c) of this Order;

                        (b)    A copy or sample of the prior art identified pursuant to

        paragraph 5(a) that does not appear in the file history of the patent(s) at issue. To the



                                                 6
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 7 of 21 PageID #: 173




         extent any such item is not in English, an English translation of the portion(s) relied upon

         shall be produced;

                        (c)     All agreements that the party opposing infringement contends are

         comparable to a license that would result from a hypothetical reasonable royalty

         negotiation;

                        (d)     Documents sufficient to show the sales, revenue, cost, and profits

         for Accused Instrumentalities identified pursuant to paragraph 3(b) of this Order for any

         period of alleged infringement; and

                        (e)     All agreements that may be used to support the damages case of

         the party that is denying infringement.

 The producing party shall separately identify by production number the documents that

 correspond to each category set forth in this paragraph.

                7.      Amendment to Contentions. Amendment of the Infringement Contentions

 or the Invalidity Contentions may be made only by order of the Court upon a timely showing of

 good cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the

 non- moving party, support a finding of good cause include (a) recent discovery of material prior

 art despite earlier diligent search and (b) recent discovery of nonpublic information about the

 Accused Instrumentality which was not discovered, despite diligent efforts, before the service of

 the Infringement Contentions. The duty to supplement discovery responses does not excuse the

 need to obtain leave of the Court to amend contentions.

                8.      Joinder of Other Parties and Amendment of Pleadings. All motions to join

 other parties, and to amend or supplement the pleadings, shall be filed on or before August 12,

 2020.




                                                   7
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 8 of 21 PageID #: 174




                9.      Discovery.

                        (a)         Discovery Cut Off. All discovery in this case shall be initiated so

        that it will be completed on or before November 18, 2020.

                        (b)         Document Production. Document production shall be substantially

        completed on or before July 17, 2020.

                        (c)         Requests for Admission. A maximum of 40 requests for admission

        are permitted for each side.

                        (d)         Interrogatories.   A maximum of 25 interrogatories, including

        contention interrogatories, are permitted for each side.

                        (e)         Depositions.

                              i.     Limitation on Hours for Deposition Discovery.        Each side is

                limited to a total of 70 hours of taking testimony by deposition upon oral

                examination.

                              ii.    Location of Depositions. Any party or representative (officer,

                director, or managing agent) of a party filing a civil action in this District Court

                must ordinarily be required, upon request, to submit to a deposition at a place

                designated within this District. Exceptions to this general rule may be made by

                order of the Court or by agreement of the parties. A defendant who becomes a

                counterclaimant, cross-claimant, or third-party plaintiff shall be considered as

                having filed an action in this Court for the purpose of this provision.

                10.     Pinpoint Citations. Pinpoint citations are required in all briefing, letters,

 and concise statements of facts. The Court will ignore any assertions of controverted facts and

 controverted legal principles not supported by a pinpoint citation to, as applicable: the record, an




                                                       8
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 9 of 21 PageID #: 175




 attachment or exhibit, and/or case law or appropriate legal authority. See United States v.

 Dunkel, 927 F.2d 955, 956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

                11.     Application to Court for Protective Order. Should counsel find it will be

 necessary to apply to the Court for a protective order specifying terms and conditions for the

 disclosure of confidential information, counsel should confer and attempt to reach an agreement

 on a proposed form of order and submit it to the Court within ten days from the date of this

 Order. Any proposed protective order must include the following paragraph:

                Other Proceedings. By entering this Order and limiting the
                disclosure of information in this case, the Court does not intend to
                preclude another court from finding that information may be
                relevant and subject to disclosure in another case. Any person or
                party subject to this Order who becomes subject to a motion to
                disclose another party’s information designated as confidential
                pursuant to this Order shall promptly notify that party of the
                motion so that the party may have an opportunity to appear and be
                heard on whether that information should be disclosed.

        12.     Disputes Relating to Discovery Matters and Protective Orders. Should counsel

 find they are unable to resolve a dispute relating to a discovery matter or protective order, the

 parties shall contact the Court’s Case Manager to schedule an in-person conference/argument.

                        (a)    Unless otherwise ordered, by no later than 72 hours prior to the

        conference/argument, the party seeking relief shall file with the Court a letter, not to

        exceed three pages, outlining the issues in dispute and the party’s position on those

        issues. The party shall submit as attachments to its letter (1) an averment of counsel that

        the parties made a reasonable effort to resolve the dispute and that such effort included

        oral communication that involved Delaware counsel for the parties, and (2) a draft order

        for the Court’s signature that identifies with specificity the relief sought by the party.

        The party shall file concurrently with its letter a motion that in no more than one

        paragraph sets forth the relief sought.


                                                  9
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 10 of 21 PageID #: 176




                        (b)     By no later than 48 hours prior to the conference/argument, any

         party opposing the application for relief may file a letter, not to exceed three pages,

         outlining that party’s reasons for its opposition.

                        (c)     Two hard copies of the parties’ letters and attachments must be

         provided to the Court within one hour of e-filing the document(s). The hard copies shall

         comply with paragraphs 10 and 14 of this Order.

                        (d)     If a motion concerning a discovery matter or protective order is

         filed without leave of the Court that does not comport with the procedures set forth in this

         paragraph, the motion will be denied without prejudice to the moving party’s right to

         bring the dispute to the Court through the procedures set forth in this paragraph.

                 13.    Papers Filed Under Seal. When filing papers under seal, counsel shall

  deliver to the Clerk an original and two copies of the papers. A redacted version of any sealed

  document shall be filed electronically within seven days of the filing of the sealed document.

                 14.    Hard Copies. The parties shall provide to the Court two hard copies of all

  letters filed pursuant to paragraph 12 of this Order, all briefs, and any other document filed in

  support of any such letters and briefs (i.e., the concise statement of facts filed pursuant to

  paragraph 19 of this Order, appendices, exhibits, declarations, affidavits, etc.). This provision

  also applies to papers filed under seal. Exhibits and attachments shall be separated by tabs. Each

  exhibit and attachment shall have page numbers of some sort such that a particular page of an

  exhibit or attachment can be identified by a page number. The parties shall take all practical

  measures to avoid filing multiple copies of the same exhibit or attachment. The parties should

  highlight the text of exhibits and attachments they wish the Court to read. The parties are

  encouraged to include in an exhibit or attachment only the pages of the document in question that




                                                   10
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 11 of 21 PageID #: 177




  (1) identify the document (e.g., the first page of a deposition transcript or the cover page of a

  request for discovery) and (2) are relevant to the issue(s) before the Court.

                 15.     Claim Construction Issue Identification. On or before May 6, 2020, the

  parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction

  and their proposed claim construction of those term(s)/phrase(s). This document will not be filed

  with the Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a

  Joint Claim Construction Chart to be filed no later than May 27, 2020. The Joint Claim

  Construction Chart, in Word format, shall be e-mailed simultaneously with filing to

  cfc_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall be 14-point

  and in Times New Roman or a similar typeface. The parties’ Joint Claim Construction Chart

  should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and should include

  each party’s proposed construction of the disputed claim language with citation(s) only to the

  intrinsic evidence in support of their respective proposed constructions.        A separate text-

  searchable PDF of each of the patent(s) in issue shall be submitted with this Joint Claim

  Construction Chart. In this joint submission, the parties shall not provide argument. Each party

  shall file concurrently with the Joint Claim Construction Chart a “Motion for Claim

  Construction” that requests the Court to adopt the claim construction position(s) of that party set

  forth in the Joint Claim Construction Chart. The motion shall not contain any argument and

  shall simply state that the party “requests that the Court adopt the claim construction position[s]

  of [the party] set forth in the Joint Claim Construction Chart (D.I. [ ]).”

                 16.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its

  opening brief, not to exceed 5,500 words, by or on June 17, 2020. The Defendant shall serve,

  but not file, its answering brief, not to exceed 8,250 words, by or on July 8, 2020. The Plaintiff




                                                   11
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 12 of 21 PageID #: 178




  shall serve, but not file, its reply brief, not to exceed 5,500 words, by or on July 29, 2020. The

  Defendant shall serve, but not file, its sur-reply brief, not to exceed 2,750 words, by or on

  August 19, 2020. The text for each brief shall be 14-point and in Times New Roman or a similar

  typeface. Each brief must include a certification by counsel that the brief complies with the type

  and number limitations set forth above. The person who prepares the certification may rely on

  the word count of the word-processing system used to prepare the brief.

                 No later than August 26, 2020, the parties shall file a Joint Claim Construction

  Brief. The parties shall copy and paste their untitled briefs into one brief, with their positions on

  each claim term in sequential order, in substantially the form below.

         JOINT CLAIM CONSTRUCTION BRIEF

                 I.      Agreed-upon Constructions

                 II.     Disputed Constructions

                         A.      [TERM 1]

                                 1.     Plaintiff’s Opening Position
                                 2.     Defendant’s Answering Position
                                 3.     Plaintiff’s Reply Position
                                 4.     Defendant’s Sur-Reply Position

                         B.      [TERM 2]

                                 1.     Plaintiff’s Opening Position
                                 2.     Defendant’s Answering Position
                                 3.     Plaintiff’s Reply Position
                                 4.     Defendant’s Sur-Reply Position

  Etc. The parties need not include any general summaries of the law relating to claim

  construction. If there are any materials that would be submitted in an appendix, the parties shall

  submit them in a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint

  Claim Construction Brief. Citations to expert declarations and other extrinsic evidence may be




                                                   12
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 13 of 21 PageID #: 179




  made in the Joint Claim Construction Brief as the parties deem necessary, but the Court will

  review such extrinsic evidence only if the Court is unable to construe the disputed claim terms

  based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584

  (Fed. Cir. 1996). Declarations shall not contain legal argument or be used to circumvent the

  briefing word limitations imposed by this paragraph. The Joint Claim Construction Brief and

  Joint Appendix shall comply with paragraphs 10 and 14 of this Order.

                 17.    Hearing on Claim Construction.          Beginning at _____          .m. on

  __________, the Court will hear argument on claim construction. Absent prior approval of the

  Court (which, if it is sought, must be done by joint letter submission no later than the date on

  which answering claim construction briefs are due to be served), the parties shall not present

  testimony at the argument, and the argument shall not exceed a total of three hours.

                 18.    Disclosure of Expert Testimony.

                        (a)     Expert Reports. For the party with the initial burden of proof on

         the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due

         on or before December 16, 2020. The supplemental disclosure to contradict or rebut

         evidence on the same matter identified by another party is due on or before January 22,

         2021. Reply expert reports from the party with the initial burden of proof are due on or

         before February 12, 2021. No other expert reports will be permitted without either the

         consent of all parties or leave of the Court. Along with the submissions of the expert

         reports, the parties shall provide the dates and times of their experts’ availability for

         deposition. Depositions of experts shall be completed on or before March 19, 2021.

                        (b)     Objections to Expert Testimony. To the extent any objection to

         expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow




                                                  13
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 14 of 21 PageID #: 180




        Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of

        Evidence 702, it shall be made by motion no later than the deadline for dispositive

        motions set forth herein, unless otherwise ordered by the Court.

               19.     Case Dispositive Motions.

                       (a)     No early motions without leave. All case dispositive motions, an

        opening brief, and affidavits, if any, in support of the motion shall be served and filed on

        or before April 16, 2021. No case dispositive motion under Rule 56 may be filed more

        than ten days before the above date without leave of the Court.

                       (b)     Motions to be Filed Separately.       A party shall not combine

        multiple motions seeking separate and distinct relief into a single motion.

                       (c)     Word limits combined with Daubert motion word limits. Each

        party is permitted to file as many case dispositive motions as desired; provided, however,

        that each SIDE will be limited to a combined total of 10,000 words for all opening briefs,

        a combined total of 10,000 words for all answering briefs, and a combined total of 5,000

        words for all reply briefs regardless of the number of case dispositive motions that are

        filed. In the event that a party files, in addition to a case dispositive motion, a Daubert

        motion to exclude or preclude all or any portion of an expert’s testimony, the total

        amount of words permitted for all case dispositive and Daubert motions shall be

        increased for each SIDE to 12,500 words for all opening briefs, 12,500 words for all

        answering briefs, and 6,250 words for all reply briefs. The text for each brief shall be 14-

        point and in Times New Roman or a similar typeface. Each brief must include a

        certification by counsel that the brief complies with the type and number limitations set




                                                14
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 15 of 21 PageID #: 181




         forth above. The person who prepares the certification may rely on the word count of the

         word-processing system used to prepare the brief.

                        (d)     Concise Statement of Facts Requirement.            Any motion for

         summary judgment shall be accompanied by a separate concise statement detailing each

         material fact as to which the moving party contends that there are no genuine issues to be

         tried that are essential for the Court’s determination of the summary judgment motion

         (not the entire case).1 Any party who opposes the motion shall file and serve with its

         opposing papers a separate document containing a single concise statement that admits or

         disputes the facts set forth in the moving party’s concise statement, as well as sets forth

         all material facts as to which it is contended there exists a genuine issue necessary to be

         litigated.

                        (e)     Focus of the Concise Statement. When preparing the separate

         concise statement, a party shall reference only the material facts that are absolutely

         necessary for the Court to determine the limited issues presented in the motion for

         summary judgment (and no others), and each reference shall contain a citation to a

         particular affidavit, deposition, or other document that supports the party’s interpretation

         of the material fact. Documents referenced in the concise statement may, but need not,

         be filed in their entirety if a party concludes that the full context would be helpful to the

         Court (e.g., a deposition miniscript with an index stating what pages may contain key

         words may often be useful). The concise statement shall particularly identify the page

         and portion of the page of the document referenced. The document referred to shall have

  1
         A party does not satisfy the requirements of this paragraph by stating that an accused
  instrumentality infringes an asserted claim or asserted claim limitation. The party must detail
  each material fact in its concise statement of facts. The concise statements of facts play an
  important gatekeeping role in the Court’s consideration of summary judgment motions.

                                                  15
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 16 of 21 PageID #: 182




        relevant portions highlighted or otherwise emphasized. The parties may extract and

        highlight the relevant portions of each referenced document, but they shall ensure that

        enough of a document is attached to put the matter in context. If a party determines that

        an entire deposition transcript should be submitted, the party should consider whether a

        miniscript would be preferable to a full-size transcript.        If an entire miniscript is

        submitted, the index of terms appearing in the transcript must be included, if it exists.

        When multiple pages from a single document are submitted, the pages shall be grouped

        in a single exhibit. Concise statements of fact shall comply with paragraphs 10 and 14 of

        this Order.

                        (f)     Word Limits for Concise Statement. The concise statement in

        support of or in opposition to a motion for summary judgment shall be no longer than

        1,750 words. The text for each statement shall be 14-point and in Times New Roman or

        a similar typeface. Each statement must include a certification by counsel that the

        statement complies with the type and number limitations set forth above. The person

        who prepares the certification may rely on the word count of the word-processing system

        used to prepare the statement.

                        (g)     Affidavits and declarations. Affidavits or declarations setting forth

        facts and/or authenticating exhibits, as well as exhibits themselves, shall be attached only

        to the concise statement (i.e., not briefs).

                        (h)     Scope of Judicial Review. When resolving motions for summary

        judgment, the Court shall have no independent duty to search and consider any part of the

        record not otherwise referenced in the separate concise statements of the parties. Further,

        the Court shall have no independent duty to review exhibits in their entirety, but rather




                                                   16
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 17 of 21 PageID #: 183




         will review only those portions of the exhibits specifically identified in the concise

         statements. Material facts set forth in the moving party’s concise statement will be

         deemed admitted unless controverted by a separate concise statement of the opposing

         party.

                  20.    Applications by Motion.        Except as otherwise specified herein, any

  application to the Court shall be by written motion. Any non-dispositive motion should contain

  the statement required by Local Rule 7.1.1.

                  21.    Pretrial Conference. On __________, the Court will hold a Rule 16(e)

  final pretrial conference in court with counsel beginning at ____ __.m. The parties shall file a

  joint proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m.

  on the third business day before the date of the final pretrial conference. Unless otherwise

  ordered by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d)

  for the preparation of the proposed joint final pretrial order. The joint pretrial order shall comply

  with paragraphs 10 and 14 of this Order.

                  22.    Motions in Limine. Motions in limine shall not be separately filed. All in

  limine requests and responses thereto shall be set forth in the proposed pretrial order. Each party

  shall be limited to three in limine requests, unless otherwise permitted by the Court. Each in

  limine request and any response shall contain the authorities relied upon; each in limine request

  may be supported by a maximum of three pages of argument and may be opposed by a

  maximum of three pages of argument, and the party making the in limine request may add a

  maximum of one additional page in reply in support of its request. If more than one party is

  supporting or opposing an in limine request, such support or opposition shall be combined in a

  single three- page submission (and, if the moving party, a single one-page reply). No separate




                                                   17
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 18 of 21 PageID #: 184




  briefing shall be submitted on in limine requests, unless otherwise permitted by the Court.

  Motions in limine shall comply with paragraphs 10 and 14 of this Order.

                 23.     Compendium of Cases.          A party may submit with any briefing two

  courtesy copies of a compendium of the selected authorities on which the party would like the

  Court to focus. The parties should not include in the compendium authorities for general

  principles or uncontested points of law (e.g., the standards for summary judgment or claim

  construction). An authority that is cited only once by a party generally should not be included in

  the compendium. An authority already provided to the Court by another party should not be

  included in the compendium. Compendiums of cases shall not be filed electronically with the

  Court, but a notice of service of a compendium of cases shall be filed electronically with the

  Court. Compendiums shall comply with paragraph 14 of this Order.

                 24.     Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is

  to be tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should file

  (i) proposed voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and

  (iv) special verdict forms no later than 5:00 p.m. on the third business day before the date of the

  final pretrial conference.   The parties shall submit simultaneously with filing each of the

  foregoing four documents in Word format to cfc_civil@ded.uscourts.gov.

                 25.     Trial. This matter is scheduled for a 5-day trial beginning at 9:30 a.m. on

  __________, with the subsequent trial days beginning at 9:00 a.m. Until the case is submitted to

  the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed,

  as counsel will be allocated a total number of hours in which to present their respective cases.




                                                  18
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 19 of 21 PageID #: 185




                 26.     ADR Process. This matter is referred to a magistrate judge to explore the

  possibility of alternative dispute resolution.



  The Honorable Colm F. Connolly
  United States District Court Judge




                                                   19
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 20 of 21 PageID #: 186


                                           EXHIBIT A

    [PROPOSED] SCHEDULE OF PARTIES’ RELEVANT DEADLINES AND DATES

                        DEADLINE                            PARTIES’ JOINT PROPOSED
                                                                      DATE
     Exchange of Rule 26(a)(1) Initial Disclosures          December 13, 2019
     Disclosure of Asserted Claims and Infringement         January 17, 2020
     Contentions
     Document Production Accompanying Disclosure            January 17, 2020
     of Asserted Claims and Infringement Contentions
     Invalidity Contentions                                 March 2, 2020
     Document Production Accompanying Invalidity            March 2, 2020
     Contentions
     Joinder of Other Parties and Amendment of              August 12, 2020
     Pleadings
     Fact Discovery Cut Off                                 November 18, 2020
     Substantial Completion of Document Production          July 17, 2020
     Exchange of List of Claim Term(s)/Phrase(s)            May 6, 2020
     Joint Claim Construction Chart                         May 27, 2020
     Plaintiff’s Opening Claim Construction Brief           June 17, 2020
     Defendant’s Answering Claim Construction Brief         July 8, 2020
     Plaintiff’s Reply Claim Construction Brief             July 29, 2020
     Defendant’s Sur-Reply Claim Construction Brief         August 19, 2020
     Filing of Joint Claim Construction Brief               August 26, 2020
     Claim Construction Hearing                             To be set by the Court
     Opening Expert Reports and Disclosures Under           December 16, 2020
     Federal Rule 26(a)(2) (for party with initial burden
     of proof)
     Rebuttal Expert Reports                                January 22, 2021
     Reply Expert Reports                                   February 12, 2021
     Deadline for Depositions of Experts                    March 19, 2021
     Case Dispositive Motions                               April 16, 2021
Case 1:19-cv-00829-CFC-SRF Document 21 Filed 12/02/19 Page 21 of 21 PageID #: 187


                        DEADLINE                          PARTIES’ JOINT PROPOSED
                                                                    DATE
     Joint proposed final pretrial order in compliance    Three (3) business days before
     with Local Rule 16.3(c)                              Final Pretrial Conference
     Proposed Voir Dire, Preliminary Jury Instructions,   Three (3) business days before
     Final Jury Instruction, and Special Verdict Forms    Final Pretrial Conference
     Final Pretrial Conference                            To be set by the Court
     Trial (5 days)                                       To be set by the Court




                                                 2
